       Case 1:18-cv-01638-EGS Document 22-27 Filed 01/31/19 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

RINAT AKHMETSHIN,

                             Plaintiff,                          Case No. 18-01638 (EGS)

       v.                                                        INDEX OF EXHIBITS

WILLIAM BROWDER,
                             Defendant.



       Pursuant to the Standing Order Governing Civil Cases Before Judge Emmet G. Sullivan,

Plaintiff Rinat Akhmetshin submits this Index of Exhibits attached to the Declaration of Michael

Tremonte.

 Exhibit Description
         Excerpts of transcript of Rinat Akhmetshin’s interview before the
 A       Senate Judiciary Committee, U.S. Senate, on November 14, 2017
 B       Excerpts of Bill Browder, Red Notice (2015)
 C       Tweet posted by Defendant on March 25, 2018
 D       Video published by the Aspen Institute on July 27, 2018
 E       Video published by the Hudson Institute on June 3, 2015
 F       Video published by the Aspen Institute on May 11, 2015
 G       Article published by The New Republic on November 16, 2012
 H       Article published by BBC News on December 10, 2013
         Event schedule for the National Endowment for Democracy’s panel discussion
 I       entitled “The Struggle for Russia’s Future”
 J       Article published by The American Interest on June 16, 2016
 K       Video published by Fox News on July 26, 2017
 L       Video published by CNBC on July 27, 2017
 M       Tweet posted by Defendant on July 29, 2017
 N       Video published by CSPAN on April 27, 2018
 O       Video published by MSNBC on July 16, 2018
 P       Video published by MSNBC on July 23, 2018
 Q       Video published by MSNBC on August 27, 2018
 R       Article published by The American Interest on November 5, 2018
 S       Letter from Kobre & Kim LLP to NBC Universal dated April 27, 2016
 T       Letter from Kobre & Kim LLP to NBC Universal dated May 4, 2016
         Excerpts of transcript of the Markup before the Committee on Foreign Affairs,
 U       House of Representatives, on May 18, 2016
 V       Article published by Foreign Policy on June 10, 2016


                                               1
      Case 1:18-cv-01638-EGS Document 22-27 Filed 01/31/19 Page 2 of 2




Exhibit   Description
W         Photograph published by the Daily Mail on February 7, 2015
X         Article published by Hollywood on the Potomac
Y         Article published by Newsweek on November 19, 2018

Dated: New York, New York
       January 31, 2019

                                         /s/ Michael Tremonte
                                         Michael Tremonte (pro hac vice)
                                         Michael W. Gibaldi (pro hac vice)
                                         SHER TREMONTE LLP
                                         90 Broad Street, 23rd Floor
                                         New York, New York 10004
                                         (212) 202-2600
                                         mtremonte@shertremonte.com
                                         mgibaldi@shertremonte.com

                                         Kim Sperduto (D.C. Bar No. 416127)
                                         SPERDUTO THOMPSON & GASSLER PLC
                                         1747 Pennsylvania Avenue, N.W., Suite 1250
                                         Washington, D.C. 2006
                                         (202) 408-8900
                                         ksperduto@stglawdc.com

                                         Attorneys for Plaintiff Rinat Akhmetshin




                                            2
